Citation Nr: 0912881	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-31 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than September 30, 
2002, for the award of service connection for sleep apnea.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1982 to December 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO).


FINDINGS OF FACT

1.  A January 24, 1996 rating decision denied service 
connection for sleep apnea and this decision became final, as 
the Veteran failed to appeal within the prescribed time.  

2.  The Veteran filed a claim to reopen his service 
connection claim for sleep apnea on September 30, 2002.  

3.  No formal claim for entitlement to service connection for 
sleep apnea was filed between January 24, 1996 and September 
30, 2002.

4.  The record does not contain any documents dated between 
January 24, 1996 and September 30, 2002 which may be 
construed as an informal claim for entitlement to service 
connection for sleep apnea.  


CONCLUSION OF LAW

An effective date earlier than September 30, 2002 is not 
warranted for service connection for sleep apnea.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, 
set out VA's notice requirements upon receipt of a claim for 
benefits.  The Veteran's claim, however, was for service 
connection and his appeal is relating to the downstream issue 
of the effective date of the grant of the claim.  Therefore, 
notice under these provisions is not applicable.  

The record does show Veteran was informed of the rationale 
for the assignment of the current effective date in a 
November 2005 rating decision and he was informed of the law 
and the regulations governing assignment of effective dates 
in the September 2006 Statement of the Case.  Furthermore, he 
has demonstrated actual understanding of the laws and 
regulations governing his appeal in his written contentions.  

The record on appeal contains service treatment records, 
service personnel records, private medical statements, VA 
medical treatment reports, and an appropriate VA examination.  
The Veteran has submitted written contentions in support of 
his claim and no outstanding records have been identified.  
Thus, the Board finds that the VA's duty to assist has been 
fulfilled.

In general the effective date of a grant of service 
connection is based upon a variety of factors, including the 
date of claim, the date entitlement is shown, and the 
finality of prior decisions.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The record shows that in January 1996 the RO denied the 
Veteran's service connection claim for sleep apnea after 
considering the Veteran's service and post service treatment 
records, and a December 1988 VA examination.  Based on this 
evidence, the RO denied service connection, finding "no 
medical or other evidence which link[ed] the disability 
(sleep apnea) to service."  The Veteran failed to appeal 
this decision and it thus became final one year after he was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

On September 30, 2002, the RO received the Veteran's claim to 
reopen his service connection claim for sleep apnea.  In May 
2005, the Veteran was examined for VA purposes.  After this 
examination, the examiner opined that the Veteran's sleep 
apnea occurred in service and was a "service-related 
condition."  Accordingly, in a November 2005 rating action, 
the RO granted service connection for the Veteran's sleep 
apnea and assigned a September 30, 2002 effective date.  

[For purposes of clarification, the November 2005 rating 
action assigned only one rating for the Veteran's coexistent 
respiratory conditions, bronchial asthma (granted in an 
October 1994 rating action) and his now service connected 
sleep apnea.  As both sleep apnea and bronchial asthma are 
considered respiratory conditions, the RO is mandated to 
assign a single rating "under the diagnostic code which 
reflects the predominant disability."  38 C.F.R. § 4.96.  
The RO determined that the Veteran's sleep apnea was the 
predominant disability and assigned a single 50 percent 
disability rating.  

The date of entitlement to an award of service connection 
based upon the submission of new and material evidence is the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Thus, 
the earliest dated that can be assigned here is the date of 
claim, September 30, 2002.  Since that is the date assigned 
by the RO, a basis upon which to establish an earlier 
effective date has not been presented.  

The Veteran asserts that an earlier effective date is 
warranted because his service treatment records were 
lost/misplaced.  While that was true in the early phases of a 
prior claim, the Veteran's service treatment records were of 
record when his claim for sleep apnea was denied in January 
1996.  In fact, the January 1996 rating action explicitly 
lists the Veteran's service treatment records as one of the 
pieces of evidence considered in this decision.  Therefore, 
the recovery of service treatment records do no provide a 
basis for an earlier effective date here. 

At his September 2008 Board hearing, and in other 
correspondences associated with the present claim, the 
Veteran maintains that he never received notice of the 
January 1996 denial of his sleep apnea service connection 
claim and therefore it should not be considered final.  
However, the Courts have clearly established that there is a 
presumption that "the Secretary properly discharged his 
official duties by mailing a copy of a VA decision to the 
last know address of the appellant and the appellant's 
representative, if any, on the date the decision was 
issued."  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  
This presumption is overcome only "by the submission of 
clear evidence to the contrary."  Ashley v. Derwinski, 2 
Vet. App. 307, 309 (1992).  Importantly, a Veteran's 
statements of nonreceipt alone are insufficient for this 
purpose.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. 
Cir. 2001).  There is no evidence in the claims folder that 
the January 1996 decision was returned as undeliverable and 
the Veteran's own statements at his September 2008 hearing 
indicate that he has resided at the same address since his 
separation from service.  Therefore, there is insufficient 
evidence to conclude that the Veteran was not provided the 
January 1996 decision denying service connection for sleep 
apnea.  Thus, the January 1996 decision is final.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198- 
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

As the Veteran did not correspond with, or otherwise contact, 
the VA between 1996 and 2002, there is nothing which would be 
interpreted as an informal claim for any benefit at all for 
this period of time.  The Board thus holds that the 
preponderance of the evidence is against an award of an 
effective date prior to September 30, 2002.  





	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than September 30, 2002, for the 
award of service connection for sleep apnea, is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


